09-00504-mg      Doc 1095      Filed 10/12/18 Entered 10/12/18 09:30:46             Main Document
                                             Pg 1 of 7

                                                    Eric B. Fisher
                                                    Binder & Schwartz LLP          (T) 212.933.4551
                                                    366 Madison Avenue 6th Floor   (F) 212.510.7299
                                                    New York, NY 10017             efisher@binderschwartz.com

 October 12, 2018

 Via ECF, Email and Hand Delivery

 The Honorable Martin Glenn
 United States Bankruptcy Court
 Southern District of New York
 One Bowling Green, Courtroom 523
 New York, New York 10004

        Re: Motors Liquidation Company Avoidance Action Trust v. JPMorgan
            Chase Bank, N.A., Case No. 09-00504 (MG)

 Dear Judge Glenn:

         We represent plaintiff Motors Liquidation Company Avoidance Action Trust. We write
 respectfully to seek the Court’s assistance in selecting the four representative real property assets
 for the next phase of this case. The parties have conferred extensively about this topic and have
 been unable to reach agreement.1

 I.     The Next Phase of this Litigation Presents a Genuine Opportunity for Overall
        Resolution of the Case

         Plaintiff’s selection of representative assets is informed by its commitment to finding a
 path to resolve the entire action before this Court.

         As the Court is aware, the case largely turns on determining what is included in
 defendants’ collateral and valuing it. In addition to ruling on the specific representative assets
 presented for adjudication, the Court’s Opinion, entered on September 26, 2017 and revised on
 October 4, 2017 (the “Opinion”), “articulated broad principles of both fixture and valuation law
 to serve as guiding principles for the more than 200,000 assets that remain[ed] in dispute” as of
 that date. (Opinion at 2.) In a stipulation since filed with the Court that reflects plaintiff’s
 application of the valuation and collateral classification principles described by the Court in its
 Opinion, plaintiff stipulated that this Court’s guiding principles imply that the collateral securing
 the $1.48 billion Term Loan has a value of approximately $810 million, indicating that the loan
 is under-secured by approximately $670 million. Stipulation and Order Regarding Fixture
 Classification and Valuation (Adv. Pro. Dkt. No. 1073) (the “Asset Stipulation”).2 This next –
 and we hope final – phase of the case turns on whether defendants can prove collateral value in

 1
  The parties have reached agreement on selection of the robot controller asset and the two
 capital repair/intangible assets.
 2
   The Asset Stipulation preserves plaintiff’s rights to challenge the Court’s rulings on appeal,
 including but not limited to the rulings on fixture classification and valuation methodology.
09-00504-mg      Doc 1095       Filed 10/12/18 Entered 10/12/18 09:30:46             Main Document
                                              Pg 2 of 7




 excess of that to which plaintiff already has stipulated. Defendants continue to maintain that the
 Term Loan is over-secured and that they have no liability at all in this case, claiming that there is
 more than another approximately $670 million in collateral value they will be able to prove as
 the case proceeds.

         The collateral classification and valuation issues to be decided in the next phase of this
 case, which are identified at pages 4 and 5 of the Stipulation and Order entered on September 14,
 2018 (Adv. Pro. Dkt. No. 1080), involve many hundreds of millions of dollars. The single
 largest asset-classification dispute involves a disagreement about where to draw the line between
 real property (e.g., building, land improvements, ordinary building materials) and fixtures.
 Approximately $235 million rides on this dispute alone based on defendants’ contentions as to
 the value of these assets. Below we briefly describe why the four real property assets selected by
 plaintiff are most likely to lead to the overall resolution of the real property dispute and the assets
 selected by defendants are not.

 II.    Adjudication of The Four Real Property Assets Proposed by Plaintiff Will Lead to
        Resolution of the Disputed Real Property Category

           The Term Loan was secured by equipment and fixtures at certain plants. The loan was
 not secured by assets that are real property, including buildings, land improvements and ordinary
 building materials. No party has ever contended that the loan was secured by real property
 assets. The real property issue was not the subject of significant testimony at trial because,
 following the Second Circuit’s decision that the UCC-3 termination statement had unperfected
 the Term Loan lien on personal property, all parties focused their attention on the distinction
 between fixtures and personal property. The distinction between real property and fixtures was
 not the focus of the parties’ efforts or the Court’s Opinion. Since the Court’s Opinion, this issue
 has taken on greater significance. Though the parties have made substantial progress towards
 resolution based on the Opinion’s distinction between personal property and fixtures, there is
 little in the way of guiding principles from the Court on the real property issue, which is why it
 remains hotly disputed.

         Although the Opinion provides little direction on the real property question, the Court’s
 few rulings on this topic support the view that this is an important category with a substantial
 impact on the scope of collateral. For example, the Court explained that the Courtyard
 Enclosure, Representative Asset No. 37, is a building (Opinion at 69) and thus not part of the
 collateral, and that the additions to the building to create the Courtyard Enclosure—including
 structural steel framing, a steel truss roof structure, lighting, heating and ventilation ductwork,
 and sprinkler piping, among other features—are all ordinary building materials (id. at 69-70).

         Given the importance of the issue―and the fact that the parties have significant
 disagreement about which assets are fixtures or real property―Plaintiff has proposed four assets
 at the GM Assembly Plant in Arlington, Texas (the “Arlington Plant”) for which guidance would
 be extremely beneficial in resolving the largest remaining issue concerning asset classification.
 The Arlington Plant is representative of the older GM assembly plants where potential collateral
                                                   2
09-00504-mg       Doc 1095       Filed 10/12/18 Entered 10/12/18 09:30:46              Main Document
                                               Pg 3 of 7




 is located. Unlike Lansing Delta Township, the older assembly buildings, like the Arlington
 Plant, are not built around the T-shape final assembly lines but rather are differently designed
 and able to accommodate many other industrial processes.

           If the Court were to rule on these four assets, plaintiff is confident that the rulings would
 lead to the parties’ ability to resolve the entirety of their dispute about real property assets.
 Specifically, the four eFAST entries selected by plaintiff are the following:

      1. CJY2169500001 – GMT800 B/S ASH (26 air supply houses at the Arlington Plant body
         shop);

      2. CJY2168100001 - GMT800 B/S LIGHTING (lighting at the Arlington Plant body shop);

      3. CJY2168000001 - GMT800 B/S FIRE PROT (fire protection system at the Arlington
         Plant body shop); and

      4. CJY2168200001 - 800 BS SANITARY SWRS (sewers at the Arlington Plant body
         shop).
 		
         This Court has not previously been presented with expert testimony from building
 engineers and construction experts to assist in defining what building features are within the real
 property category. Plaintiff plans to offer such testimony, and other evidence, in support of its
 position that these four assets are real property and thus excluded from the Term Loan collateral.
 To demonstrate its commitment to fashioning this next phase of the case in a manner that will
 resolve the entirety of this real property category, plaintiff also agrees as follows:

     Notwithstanding that these four assets are in Texas, plaintiff agrees that the Court should
      apply Michigan law, though the parties should remain free to cite case law from any
      jurisdiction that is persuasive.

     Plaintiff has specifically identified for defendants a list of assets that it agrees in advance will
      rise or fall with the Court’s rulings on two of these assets. In particular, plaintiff has
      specifically tied 1,119 disputed assets with a value of approximately $42 million to the
      outcome on the air supply house asset (Asset No. 1 above) alone, and 2,095 assets with a
      value of approximately $54.8 million to the outcome with respect to the lighting asset (Asset
      No. 2 above) alone. This approach will ensure that substantial value automatically and
      dependably shifts one way or the other, following this Court’s ruling on the assets selected by
      plaintiff.

     The other two proposed assets relate to categories of assets worth more than $30 million.
      Although plaintiff has not specifically identified in advance the ripple effects of a ruling on
      those two assets and awaits guidance from the Court, plaintiff expects that the Court’s
      guidance will enable the parties to resolve that additional value as well as the remainder of
      this real property category.
                                                    3
09-00504-mg      Doc 1095      Filed 10/12/18 Entered 10/12/18 09:30:46            Main Document
                                             Pg 4 of 7




 III.   Adjudication of the Four Real Property Assets Proposed by Defendants Will Not
        Lead to Resolution of this Category

         Although defendants say that they too seek overall resolution of this dispute, their
 selected assets suggest otherwise because they are not representative of the issues that remain in
 dispute. Rather than selecting assets that will lead to rulings that will propel this case forward,
 defendants propose four assets from among two plants (Lansing Delta Township and Warren
 Transmission) that already have been the subject of considerable attention by the Court in its
 Opinion. The parties have been mediating for nearly a year, and the parties are now at an
 impasse. Each side has heard the others’ view on the real property issue and though plaintiff’s
 view is that the assets proposed by defendants are not part of their collateral, we know from our
 own analysis that a ruling in defendants’ favor on defendants’ proposed assets would not
 meaningfully impact plaintiff’s view of the vast majority of assets in dispute at plants like the
 Arlington Plant.

        By selecting assets that we believe are unlikely to advance this case – a view that we
 have communicated to defendants – it seems to us that defendants’ strategy is to attempt to
 deploy the same army of hybrid expert-fact witnesses with knowledge about these two plants in
 the hopes of a targeted win with respect to the assets they have selected. But replaying issues
 from the prior trial is unlikely to advance the overall case towards resolution.

        The four assets proposed by defendants are the following:

        1. Asset 100037896 - PAINT BUILDING ELECTRIC POWER & LIGHTING
           (Location: Lansing Delta Township; Category: Power Systems and Lighting
           Systems);

        2. Asset 100046165 - FIRE PROTECTION SYSTEM – 6 SPEED BLDG (Location:
           Warren Transmission; Category: Fire Protection Systems);

        3. Asset 100044210 - 6 SPD. AIR HOUSE #1 (Location: Warren Transmission;
           Category: Air Handling/HVAC); and

        4. Asset 100046189 - PRISMATIC DOCK-6 SPD. (Location: Warren Transmission;
           Category: Dock Systems)

         This Court previously found that Lansing Delta Township is a unique facility. See, e.g.,
 Opinion at 85 (“LDT is plainly not a generic industrial building…but rather, the LDT facility
 walls zig-zag at unique angles in a manner plainly evidencing a specific purpose—to
 accommodate specific assets designed for a specific manufacturing process”). Indeed, built in
 2006, according to findings in the Opinion, LDT was the first and last “greenfield plant in the
 U.S. designed to integrate the best of GM’s flexible manufacturing processes.” (Id. at 17.)

                                                  4
09-00504-mg      Doc 1095      Filed 10/12/18 Entered 10/12/18 09:30:46              Main Document
                                             Pg 5 of 7




         There are 14 assembly plants where defendants contend that there is surviving collateral,
 and these bear a much closer resemblance to the Arlington Plant than Lansing Delta Township.
 Further, the asset proposed by defendants within the Lansing Delta Township plant is not
 representative because it is associated with the paint shop, which the Court found to be a
 “complex, enormous, highly integrated operation that requires hundreds of specialized machines
 to work together with great precision.” (Opinion at 128). Specifically, according to testimony
 credited by the Court in the Opinion, the Lansing Delta Township paint shop is the “purest
 expression of engineering and the policies and procedures, best practices,” because of the
 manner in which the building is built around the processes occurring within the paint shop.
 (Opinion at 128.)

         Plaintiff expects to prevail on each of the four assets it proposes. However, as already
 described above, plaintiff has been willing to spell out in detail and in advance what the
 implications would be if the Court were to rule against plaintiff and determine that the lighting
 asset at the Arlington Plant, for example, is a fixture and not real property. The implications are
 significant. According to plaintiff, whatever the Court decided with respect to that single asset
 would govern all of the lighting and electric power assets that defendants continue to maintain to
 be part of their surviving collateral (included in these concessions would be defendants’
 proposed Asset No. 1 above). Plaintiff has specifically identified all of these assets for
 defendants. It would be helpful to the overall resolution of this case, of course, if defendants
 would correspondingly commit to what the repercussions would be if plaintiff were to prevail on
 these assets.

         Similar to the Lansing Delta Township paint building asset, the other three assets
 proposed by defendants are not representative because they are all associated with the 6-speed
 line at Warren Transmission. According to the Opinion, the 6-speed line was “in effect a new
 building within the Warren transmission facility” (Opinion at 21), and the entire building was
 built for the 6-speed line (id. at 22). The portion of the building that housed the 6-speed line had
 to be retrofit to work with the existing building as a whole. This kind of idiosyncratic and highly
 customized built environment is not the best context from which to choose an asset that will be
 representative of so many others across the 31 other facilities where assets remain in dispute.
 None of this unique complexity is present at the Arlington Plant. Indeed, all of the assets
 selected by plaintiff are part of a standalone, generic industrial building at the Arlington Plant.

         Other than an unpersuasive argument that considering four assets at a single plant is a
 burden (addressed below), there is no reason that the trial should not be directed toward assets
 that plaintiff acknowledges will likely lead to full resolution of the matter before the Court. If
 defendants’ argument is that rulings on the Arlington Plant assets would have the same impact
 on mediation as those they propose, then they should agree to try the Arlington Plant assets. If
 they think there are important differences, then the only solution would be to try both sets of
 assets. No one benefits from a trial that will not advance this case. Accordingly, the Court
 should direct the parties to litigate the four real property assets at the Arlington Plant proposed
 by plaintiff.

                                                   5
09-00504-mg      Doc 1095      Filed 10/12/18 Entered 10/12/18 09:30:46              Main Document
                                             Pg 6 of 7




 IV.    Plaintiff’s Proposal Is Not Overly Burdensome

         In support of their asset proposal, defendants argue that the burdens on all parties and the
 Court will be lessened because the Court already is familiar with Lansing Delta Township and
 Warren Transmission. This point is overstated by defendants. It always takes more effort to
 cover ground that has not already been covered; but that additional effort will be well worth it if
 the result is resolution of this case. In other words, the modest additional burden of considering
 assets from the Arlington Plant pales in comparison to the extraordinary burdens that will be
 imposed on all involved if this next phase of the litigation does not resolve the entire case before
 this Court.

        The Court has not inspected any of the four assets proposed by defendants and so there is
 no great efficiency to be achieved by defendants’ selection of assets at Warren Transmission and
 Lansing Delta Township. Further, plaintiff’s position is based, in part, on the different
 characteristics of the Arlington Plant as compared to Lansing Delta Township and Warren
 Transmission. In terms of the burdens on GM, we have shared our list of four assets at the
 Arlington Plant with GM, and plaintiff has been working constructively with GM to minimize
 the burdens associated with discovering all of the key facts about the four Arlington Plant assets.

         In terms of a potential inspection by the parties of these four assets, the Arlington Plant is
 located approximately 18 miles from the Dallas/Fort Worth airport to which there are regular
 non-stop flights from all of the New York City area airports. In the earlier phase of the case, the
 parties inspected 300 assets to arrive at the selected 40 assets. Further, at defendants’ suggestion
 and with the agreement of plaintiff, the parties returned again to two plants for a site visit by the
 Court. The inspection of just four assets at a single plant is not a significant undertaking in the
 context of this case, especially in light of the hundreds of millions of dollars still at stake.

                                           *       *       *

          In sum, the Court’s guiding principles in the Opinion have had a dramatic impact on this
 case, resulting in a current stipulated value of approximately $810 million for the surviving
 collateral securing the Term Loan. The parties have now reached the limits of what they can
 accomplish based on the principles in the Opinion and seek additional and new guidance to
 achieve an overall resolution of the case. In order for the next phase to be successful in ending
 this case, it is important for the Court to provide guidance with respect to assets that would
 impact both parties’ views of the legal and factual issues that are still unresolved. Rather than
 join in this effort to expand the scope of the Court’s guidance and thereby maximize the
 likelihood of a total resolution, defendants seek to revisit arguments and judicial findings about
 Warren Transmission and Lansing Delta Township. Such an exercise will be costly and will
 offer little benefit to resolution of this case.




                                                   6
09-00504-mg      Doc 1095      Filed 10/12/18 Entered 10/12/18 09:30:46             Main Document
                                             Pg 7 of 7




         Accordingly, we respectfully request that the Court direct the parties to prepare for trial
 on the four representative assets at the Arlington Plant that have been proposed by plaintiff.3

                                                               Respectfully,

                                                               /s/Eric B. Fisher
                                                               Eric B. Fisher

 cc:    All counsel of record (by ECF)




 3
  As set out above, if defendants contend that the Arlington Plant assets would not provide them
 with the guidance that they require to resolve this matter should the Court rule in plaintiff’s favor
 with respect to those assets, plaintiff has no objection to expanding the trial to address all 8 real
 property assets and allow each side to select 4. The virtue of this solution is that all parties will
 have the opportunity to make the record they wish to make, and the likelihood of resolving the
 dispute as a whole is thereby maximized. Whether the trial covers 4 assets or 8 assets, plaintiff
 expects that it could be conducted within a single week.
                                                    7
